Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION ) In the Matter of ) Order No.: CN 09-21 ) ) FIRST FEDERAL BANKSHARES, INC. ) Effective Date: July 31, 2009 ) Sioux City, Iowa ) OTS Docket No. H3439 ) ) ORDER TO CEASE AND DESIST WHEREAS, First Federal Bankshares, Inc., Sioux City, Iowa, OTS Docket No. H3439 (Holding Company), by and through its Board of Directors (Board), has executed a Stipulation and Consent to the Issuance of an Order to Cease and Desist (Stipulation); and WHEREAS, the Holding Company,by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12U.S.C. § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Central Region (Regional Director) is authorized to issue Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: Cease and Desist. 1.The Holding Company and its directors, officers, employees, and agents shall cease and desist from any action (alone or with another or others) for or toward causing, bringing about, participating in, counseling or the aiding and abetting the unsafe or unsound practices that resulted in the operation of the Holding Company with insufficient capital for its risk profile and with inadequate earnings. Business Plan. 2.(a)By August 31, 2009, the Board shall adopt and submit to the Regional Director, for review and comment, a detailed business plan for enhancing the consolidated capital and earnings of the Holding Company (Business Plan).The Business Plan shall cover the period beginning with the quarter ending June 30, 2009 through the quarter ending December 31, 2011.At a minimum, the Business Plan shall address the following components: (i) Capital infusions to attain no later than December 31, 2009 and thereafter maintain at the Holding Company’s wholly-owned savings association subsidiary, Vantus Bank, Sioux City, Iowa, OTS Docket No. 00190 (Association): (A) Tier 1 (Core) Capital Ratio of at least eight percent (8 %); and (B) Total Risk-Based Capital Ratio of at least twelve percent (12 %); (ii) Specific strategies for raising additional capital; (iii) Quarterly pro forma capital projections taking into consideration the current and projected earnings and the risk profile of the consolidated Holding Company’s assets; (iv) Quarterly detailed pro forma balance sheets and income statements for a rolling three-year period beginning with June 30, 2009 and ending December 31, 2011; and First Federal Bankshares, Inc. Order to
